Citation Nr: 1516068	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 1970.  His awards and decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.


FINDING OF FACT

Osteoarthritis of the lumbosacral spine became manifest many years after discharge from service, and the most probative evidence indicates the Veteran's current low back disability is not related to service.


CONCLUSION OF LAW

The requirements to establish entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what  subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in a May 2010 letter.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

The Veteran has been afforded a Board hearing. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.


Evidence and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested   during service either has not been established or might reasonably be questioned.    38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Moreover, where a veteran served continuously for 90 days or more during a period   of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records (STRs) document that the Veteran suffered a blast injury to the back on April 13, 1968.  Physical examination at the time showed tenderness over the posterior thoracic spine at T6-12; the clinical diagnosis was blast injury with mild back strain.  The planned disposition was to discharge the Veteran to the 6th Convalescent Hospital for bed rest and physical therapy, but that hospital was unable to accept the Veteran and he was discharged back to duty instead.  Shortly thereafter in May 1968 the Veteran suffered multiple shrapnel wounds to the arms, legs and left eye with perforation of the left eardrum.  The Veteran was medically evacuated to the United States for treatment of these wounds; the treatment records, to include a medical board evaluation in June 1969, are silent in regard to any concurrent complaints of back pain.  The Veteran had a separation examination in March 1970 in which the spine was noted to be "normal" on clinical examination.

The Veteran had a VA compensation and pension (C&P) examination in May 1970, two months after his discharge from service, in which he complained of lumbodorsal and lumbosacral back pain; however, X-rays of the lumbar spine and dorsal spine showed no abnormality.  Examination of the musculoskeletal system is silent in regard to any observed abnormality of the spine, and the examiner stated that no neurological deficits were noted.  The examination report is silent in regard to any diagnosis of back disorder.

The file contains a Medical Report of Industrial Accident by Dr. TJS, dated in May 1985 and addressed to the U.S. Postal Service, the Veteran's then-current employer.   The letter states that the Veteran had been lifting and straining and sustained sudden pain and spasm in the left lower back.  X-rays showed an old compression fracture of L1.  Dr. TJS stated that the clinical impression was acute lumbar strain and that no permanent disability was anticipated.

The Veteran filed his current claim for service connection in April 2010.

The Veteran had a VA C&P examination in September 2010; the examiner did not have access to the claims file but reviewed several records that were brought by the Veteran.  The Veteran reported to the examiner that he had been injured in April 1968 and was treated for two months for concussion and "blast injury" with mild back strain before being returned to duty.  The Veteran reported having had disc problems since then but he continued working until 2005, at which point he stopped working due to back pain.  The examiner noted the Veteran's subjective symptoms in detail, as well as clinical observations; the examiner noted the X-ray that had been taken in 1985 but apparently did not order a new study.  The examiner diagnosed current lumbothoracic strain with remote L1 compression fracture and stated an opinion that the current disability was not likely caused by or a result of the single diagnosis of mild back strain in service.  As rationale, the examiner stated the Veteran had been diagnosed in 1968 for "mild back strain" due to blast injury but after service had a history of working for the post office carrying heavy loads.  Although the Veteran reported back problems since the injury in 1968, it was now impossible, without having X-rays from 1968, to know if the compression fracture had been incurred in 1968 or sometime during the 17 intervening years between 1968 and 1985.  Also, the Veteran continued to work for the post office for an additional 20 years after 1985.  Accordingly, his current back injury was not likely related to mild back strain in 1968.

The Veteran had a private X-ray in September 2010 on order of Dr. JLB.  The      X-ray showed an old-appearing compression fracture of the L1 vertebral body, degenerative change grade 1 spondylolisthesis of L4-L5 and multilevel facet arthropathy in the lower lumbar spine.  

In October 2010 the Veteran was examined by Dr. MD for evaluation of back pain, again on referral from Dr. JLB.  Dr. MD diagnosed multilevel spondylosis in the lumbar spine with degenerative L4/5 spondylolisthesis, L1 compression fracture and several wedge compression fractures in the mid- to upper thoracic spine.  Dr. MD stated the Veteran's pain could have a lumbar discogenic or facetogenic pathology   or it could be chronic pain from his L1 compression fracture, and it is probable that the Veteran's old spinal injury from 1968 had evolved into a chronic pain syndrome.
 
In November 2010 Dr. JLB submitted a letter in support of the Veteran's claim stating that the Veteran was documented to have been "bedridden" by his back injury in April 1968.  Dr. JLB referred to current X-ray showing an old thoracic compression at T3-4 and T4-5, but he did not attach such an X-ray report to the    letter (as noted above, the September 2010 X-ray report that was sent to Dr. JLB referred to compression fracture at L1, not in the thoracic spine).  Dr. JLB stated an opinion that the Veteran's traumatic injury in April 1968 had most likely caused the compression fractures of the lumbar and thoracic spine that were   noted in recent X-rays, and that these fractures contributed to the development     of degenerative disc disease (DDD) that had progressed to and contributed to     the Veteran's chronic pain.  Dr. JLB did not provide a clinical rationale for his opinion.

The Veteran had magnetic resonance imaging (MRI) of the spine in June 2012.  The radiologist, Dr. GAW, noted recent X-rays that showed old compression fracture   of L1; otherwise there was X-ray evidence of advanced degenerative joint disease (DJD) of the lower thoracic and upper lumbar regions, especially T12-L2, as well as multilevel spondylosis, spondylolisthesis and facet arthropathy.  The impression from current MRI was severe bilateral facet arthropathy at L4-5 with degenerative spondylosis, and old-appearing compression fracture at L1 without evidence of recent fracture or bony lesion.

The Veteran's most recent C&P examination was performed in April 2013, performed by an examiner who reviewed the claims file.  The Veteran stated that he initially had a mild back strain in service in April 1968; he began working for the post office in September 1984 but did not seek treatment for back problems until May 1985, when he suffered an acute back strain at work.  The Veteran reported that the attending physician in May 1985 informed him that he had an old compression fracture that  was residual to the blast injury in service rather than to his eight months of work at the post office.  The examiner noted the Veteran's subjective symptoms in detail, as well as clinical observations.

The examiner noted the following diagnoses of record: diagnosis in April 1986 of remote history of mild acute lumbar strain, subsequently resolved; diagnosis in May 1985 of acute lumbar strain, subsequently resolved; and, June 2012 diagnosis of lumbar stenosis/spondylolisthesis with mild DJD and mild DDD at L4-5 level, unrelated to active service.  The examiner opined that it was less likely than not  that the current back disability was related to the service, noting that the Veteran was diagnosed in service with a mild strain due to the blast injury.  The examiner noted that when he was treated for a back strain in 1985 and was noted to have an old compression fracture of L-1 at that time.  The examiner noted that without x-rays from 1968 it is impossible to know if the compression fracture occurred at that time.  The examiner noted the Veteran worked for the post office carrying heavy loads until 2005 for 20 years after the back strain treated in 1985, and concluded that the current back disability is less likely as not related to the single diagnosis of a mild back strain during service in 1968.  

The Veteran testified before the Board in December 2013 that he was blown off his amphibious tractor when it was hit by a rocket-propelled grenade (RPG); he was knocked unconscious until the following day when he awakened at an aid station with back pain.  The Veteran remained in the aid station before being removed to a hospital in Cam Ranh Bay, where he remained for a while before being returned to his unit.  No X-rays were taken during service.  After discharge from service the Veteran continued to have back pain and was treated by a chiropractor, but that provider no longer has such remote treatment records.  The Veteran was employed by the post office after service but this generally did not require heavy lifting.  He suffered back strain at work picking up a heavy hamper, and was treated by Dr. TJS.  Dr. TJS told the Veteran that he had an old compression fracture and since there were no injuries after service the fracture was probably incurred in service.

Review of the evidence of record shows the Veteran is currently diagnosed with low back disabilities including DJD and DDD.  Accordingly, the first element of service connection - medical evidence of a current disability - has been met.  However, the Board finds that the most probative evidence is against a finding that the current low back disability is related to service.

As an initial matter, the Board notes the Veteran's spine was noted as "normal" during his discharge examination, and X-rays of the lumbar and thoracic spine by VA in 1970 were normal.  The earliest X-ray reference to degenerative changes did not occur until September 2010, 40 years after the Veteran's discharge from service.  Thus, the Veteran was not shown by competent evidence to have arthritis in service or within the year following discharge from service.  Accordingly, presumptive service connection for chronic arthritis under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

Concerning the question as to whether the current low back disability is related to service, there is conflicting medical opinion evidence.  

The Veteran asserts that Dr. TJS stated to him in 1985 that the compression fractures were probably associated with his in-service blast injury in 1968, and this opinion was subsequently endorsed by Dr. JLB.  In contrast, the VA examiners in 2010 and April 2013 stated that it was now impossible, without having X-rays from 1968, to know if the compression fracture had been incurred in 1968 or sometime during the 17 intervening years between 1968 and 1985.  As noted above, X-ray from 1970 revealed no fractures or arthritis. 

In this case, the Board finds that the opinions attributed to Dr. TJS and articulated by Dr. JLB are not probative because both opinions lacked the essential factual predicate.  Neither Dr. TJS nor Dr. JLB had access to the VA examination in 1970, which included normal X-rays of the spine and thus refutes their opinion that the Veteran's compression fractures were incurred in 1968.  Given that there were no compression fractures in 1970, such fractures were clearly incurred sometime after the 1970 VA examination.  Accordingly, the opinions of Dr. TJS and articulated by Dr. JLB are based on an inaccurate facture premise and have little, if any, probative value.  Nieves-Rodriguez, 22 Vet App 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion.").

Moreover, on the question of whether the Veteran has any other chronic spinal disorder that is etiologically related to his lumbar strain in service, again, the medical opinion evidence is conflicting, with Drs. JLB and MD supporting such a relationship and the VA examiners opining against it.  The Board again finds that the opinions of the VA examiners are more probative than those of Drs. JLB and MD.

In this case Dr. MD stated "it is probable" that the Veteran's old spinal injury from 1968 had evolved into a chronic pain syndrome.  However, the physician provided no rationale for that conclusion.  Accordingly, the Board affords this opinion little, if any, probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, Dr. JLB's rationale was based entirely on compression fractures having been incurred during service, and as discussed above this is shown to be an incorrect factual basis.  Accordingly, Dr. JLB's opinion is afforded no probative weight.  See Nieves-Rodriguez, supra.  In contrast, the VA examiners' opinions considered both the nature of the in-service injury as documented in STRs ("mild acute lumbar strain") and the Veteran's post-service history and are accordingly more probative.  

While the Veteran believes that his current low back disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of disabilities of the spine are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his current low back disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current low back disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinions regarding the etiology of his current low back disability are not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In summary, arthritis was not shown in service or for many years thereafter, and the most probative evidence is against a finding that his current low back disability is related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


